Citation Nr: 0727060	
Decision Date: 08/29/07    Archive Date: 09/11/07

DOCKET NO.  04-23 347	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to service connection for non-Hodgkin's lymphoma 
(NHL), claimed as secondary to exposure to ionizing 
radiation.


REPRESENTATION

Appellant represented by:	Reed W. Larsen, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1971 to 
November 1973.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO).

In August 2004, the veteran testified before a Veterans Law 
Judge at a videoconference hearing at the RO.  In January 
2005, the case was remanded for additional development.  
Thereafter, the veteran's claim was returned to the Board, 
and a decision was issued in February 2006.

The veteran subsequently appealed this issue to the United 
States Court of Appeals for Veterans Claims (Court).  While 
that case was pending at the Court, the veteran's attorney 
and the VA Office of the General Counsel filed a joint motion 
to vacate the Board's decision and remand the veteran's claim 
for readjudication.  In a July 2007 Order, the Court granted 
the joint motion, vacated the Board's February 2006 decision, 
and remanded this case to the Board for readjudication.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In July 2007, the veteran was sent correspondence from the 
Board which informed him that the Veterans Law Judge who had 
conducted the August 2004 videoconference hearing was no 
longer with the Board.  He was told that he had the right to 
another hearing before a Veterans Law Judge.  On August 17, 
2007, the Board received the veteran's response in which he 
indicated that he wanted to attend a hearing before a 
Veterans Law Judge at the RO.  Such a hearing must be 
scheduled.

Accordingly, the case is REMANDED for the following action:

The veteran should be scheduled for a 
Travel Board hearing at the RO, in 
accordance with the procedures set forth 
at 38 C.F.R. §§ 20.700(a), 20.704(a), as 
the docket permits.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



